*879The opinion of the court was delivered by
Bermudez, O. J.
The plaintiff brings this action to obtain the erasure, from the conveyance book in Calcasieu parish, of the recordation therein, made by the defendant, of a notice, or warning to certain parties and all it may concern, of his pretensions in or to some real estate which the plaintiff alleges to have purchased prior to said inscription, when there existed no adverse claim whatever against his vendors.
He charges that the recordation of that notice, and of the contract to which it refers, is a cloud on his property, which prevents him from freely disposing of it.
He prays for citation against the defendant, a non-resident, whom he caused to be represented by a curator ad hoc, who sets up a number of preliminary and other defences by exceptions and by answer.
From a judgment in plaintiff’s favor, this appeal is taken.
It is patent that the plaintiff claims as owner; that he avers that the nondescript contract, the recordation of which he assails, was entered into, on its face, between Geo. E. Wasey, defendant, and one Charles Winchester; but he fails to ask that the latter be cited.
Manifestly, this court can not pass upon the validity and binding effect of the acts attacked and of their recordation, unless the parties named therein be cited to answer this demand herein set up.
The authorities in support of this proposition are numerous and' indisputable. 10 R. 387; 32 An. 106; 32. An. 92; 27 An. 365, and Bonney vs. Ludeling, 41 An. 633, which recognizes them and quotes them with approval. It is therefore ordered and decreed that the judgment appealed from be reversed, and that this suit be dismissed with costs.